NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANTON WATKINS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )
                                   )                 Case No. 2D18-2338
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 26, 2019.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Anton Watkins, pro se.

Ashley Moody, Attorney General, Tampa,
for Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.